Citation Nr: 1101294	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-00 562	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to June 
1971.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in January 
2009.  This matter was originally on appeal from an August 2003 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Little Rock, Arkansas.

The Veteran has raised the issue of whether a separate 
compensable disability rating should be assigned for major 
depression.  Thus, this issue is being referred to the RO for 
appropriate action.


FINDING OF FACT

By an August 17, 2010, rating decision, service connection for 
PTSD with major depression was granted with an evaluation of 100 
percent effective from March 14, 2003.  


CONCLUSION OF LAW

There remain no allegations of error of fact or law; thus the 
criteria for dismissal have been met.  38 U.S.C.A. § 7105.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  In August 2010, the RO granted 
service connection for PTSD with major depression, the only two 
issues that were on appeal before the Board in January 2009.  
Thus, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal; and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


